VAN BRUNT, P. J.
This action was brought to recover damages for refusal of the defendant to transfer certain stock. The certificate which the plaintiff offered to surrender upon such transfer was similar to the one involved in the action of the Mutual Life Insurance Company against this same defendant, in which case it was held that the defendant was liable under the rule which imposes a liability upon the principal for the unauthorized acts of his agent; that Allen, who issued the certificate, was at the time secretary, treasurer, and transfer agent of the defendant, and invested with authority to sign, countersign, and seal valid certificates of stock, and, when he issued the certificate in question, was acting within the scope of his apparent authority; and that the issuance of the certificates in due form was a representation by him that all the conditions had been complied with, and the facts existed upon which his right to act depended. 26 N. Y. Supp. 545. It follows, therefore, that the exceptions should be overruled, and judgment ordered upon the verdict for the plaintiffs, with costs. All concur.